                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ALTAMAHA RIVERKEEPER, et al.,

        Plaintiffs,

v.

UNITED STATES ARMY CORPS OF                           Case No. 4:18-cv-00251-JRH-JEG
ENGINEERS, et al.,

        Defendants,

and

SEA ISLAND ACQUISITION, LLC,

        Defendant Intervenor.


        SEA ISLAND’S RESPONSE TO THE STATEMENT OF MATERIAL FACTS
               IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
      FILED BY PLAINTIFFS ALTAMAHA RIVERKEEPER, ONE HUNDRED MILES,
                        AND SURFRIDER FOUNDATION

        All parties have agreed that this case is based on the Administrative Record compiled by the

U.S. Army Corps of Engineers and filed with the Court. That record includes submissions by Sea

Island as well as submissions by the Plaintiffs and other opponents of the Permit. As a result, the

Administrative Record includes many conflicting and contradictory statements, but there are and

can be no real disputed facts.

        In large part, the Statement of Material Facts submitted by the Altamaha Riverkeeper, One

Hundred Miles, and Surfrider Foundation (referred to together as “ARK”) consists of one-sided

assertions cherry-picked from the record to support the Plaintiffs’ claims; of course, the Record

includes documents with conflicting information and opinions. This response admits material facts

that are undisputed but notes statements that are not undisputed, in whole or in part.


                                                  1
                 ARK’S ASSERTED STATEMENT OF MATERIAL FACTS

1.     Sea Island is a barrier island along the Georgia coast that is approximately four- and-a-

       half miles long. The southern portion of the island is a fragile, undeveloped area called

       the Spit. The Spit, which is largely protected by a conservation easement, provides

       important habitat for threatened and endangered sea turtles and shorebirds. AR002159,

       AR002168-69.

       Denied as stated. Sea Island admits there are documents in the administrative record that

include the above statements. Sea Island notes that the Spit does not include the Reserve

Development; the Spit is the southernmost tip of Sea Island, south of the Reserve. See, e.g.,

Memorandum for Record (MFR), AR000219 at AR000227 (map showing shoreline sections on

Sea Island). The southernmost portion of Sea Island, south of the Reserve, is protected by a

Conservation Easement, which Sea Island Acquisition, LLC donated to the St. Simons Land Trust.

Supplemental Response to Comments (Suppl. Response), AR004105 at AR004363 (Deed of

Conservation Easement). The southernmost portion of Sea Island, south of the Reserve

development, is important habitat for sea turtles and shorebirds. See, e.g., MFR at AR000266-68.

2.     Sea Island is also a popular recreation area. Both residents and tourists frequently visit

       the public tidelands to surf, paddle, or walk along the beach. “Kayakers routinely paddle

       down Postell Creek or Black Bank River, land at the Spit, and walk along the Sea Island

       beach.” AR000240.

       Admitted.

3.     Sea Island Acquisition, a private resort and real estate development company, plans to

       build a new development called the Reserve on the north end of the Spit immediately

       north of the conservation easement boundary. In October 2015, Sea Island Acquisition

       filed an application seeking permission to construct a T-head groin immediately south of

                                                  2
       the proposed Reserve development. AR003480. The application also sought authorization

       to construct dunes and renourish the beach between an existing groin and the groin.

       AR003482.

       Denied, to the extent that it implies that Sea Island has not already developed the Reserve

with zoning approval, bridges, roads and utilities. See MFR at 000252. Also denied to the extent

that it implies that the Reserve development is on the Spit. The Spit is the southernmost tip of Sea

Island, south of the Reserve. See, e.g., MFR at AR000227 (map showing shoreline sections on Sea

Island). Otherwise admitted.

                                               Standing

4.     Plaintiff One Hundred Miles (OHM) is a not-for-profit organization that seeks to protect,

       preserve, and enhance Georgia’s 100-mile coast, including the Sea Island Spit. OHM has

       members that use and enjoy the areas affected by the permit. For example, OHM

       members who live on and visit St. Simon’s Island and Sea Island regularly walk, bird-

       watch, paddle, and enjoy the natural setting on the Sea Island Spit. They intend to

       continue doing so in the future.

       Sea Island denies that the above conclusory assertions, wholly unsupported by any

declaration or other evidence, are sufficient to establish standing.

5.     Altamaha Riverkeeper is a not-for-profit organization that seeks to protect, defend, and

       restore the Altamaha River and its watershed. Like OHM, the Riverkeeper has members

       that use and enjoy the areas affected by the Permit for recreation and business and will

       continue doing so in the future.

6.     Sea Island admits that there are two declarations in the record that include the above

       conclusory assertions. Sea Island denies that such declarations are sufficient to establish

       standing. Surfrider Foundation is a not-for-profit organization that seeks to protect the

                                                   3
       ocean and beaches in the United States. Like OHM and the Riverkeeper, Surfrider has

       members and supporters who use the Sea Island Spit and the area affected by the Permit

       for recreation and will continue to do so in the future.

       Sea Island admits that there are two declarations in the record that include the above

conclusory assertions. Sea Island denies that such declarations are sufficient to establish standing.

7.     Each of these organizations have alleged injuries to their recreational and aesthetic

       interests that are fairly traceable to the outcome of this litigation and that are likely to be

       redressed by a favorable decision from this Court.

       Sea Island admits that there are declarations in the record that include the above conclusory

assertions. Sea Island denies that such declarations are sufficient to establish standing.

                                       Background on Groins

8.     A groin is a hard structure, often constructed of rock, concrete, or steel, that is built

       perpendicular to a beach. Written Direct Testimony of Dr. Bret Young, AR003998–90. Its

       purpose, by definition, is to trap or block sand on the “updrift” side of the groin that

       would otherwise naturally move with the prevailing currents along the shoreline to the

       “downdrift” side of the groin. Id.

       Admitted that these statements are in the record but denied as to their correctness. Properly-

designed groins can mitigate adverse effects, as referenced in the Corps’ Coastal Engineering

Manual and other scientific literature and as determined by the Corps. See, e.g., MFR at

AR000233-38, 256-62.

9.     As this occurs, the beach downdrift of the groin retreats. Id.

       Admitted that this statement is in the record but denied as to its correctness. Properly-

designed groins can mitigate adverse effects, as referenced in the Corps’ Coastal Engineering



                                                   4
Manual and other scientific literature and as determined by the Corps. See, e.g., MFR at

AR000233-38, 256-62 .

10.    The negative impacts of groins are widely recognized. See Rob Young, et al., Coastal

       Scientist Statement on Groin Impacts, AR003977-79.

       Admitted that this statement is in the record but denied as to its correctness. Properly-

designed groins can mitigate adverse effects, as referenced in the Corps’ Coastal Engineering

Manual and other scientific literature and as determined by the Corps. See, e.g., MFR at

AR000233-38, 256-62.

11.    For example, the Corps’ own Coastal Engineering Manual recognizes that “[c]oastal

       zone management policy in many countries and the United States presently discourages

       the use of groins for shore protection.” See Letter from S. Envtl. Law Ctr. to U.S. Army

       Corps of Eng’rs (Feb. 28, 2017) (SELC 2017 Comments), AR003685 (quoting U.S. Army

       Corps of Eng’rs Coastal Engineering Manual at V-3-61).

       Admitted that this statement is in the record but denied as to its correctness. Properly-

designed groins can mitigate adverse effects, as referenced in the Corps’ Coastal Engineering

Manual and other scientific literature and as determined by the Corps. See, e.g., MFR at

AR000233-38, 256-62.

12.    To support their claims of harm, the Conservation Groups provided testimony and/or

       reports by Dr. Bret Webb, Dr. Robert Young, and Dr. Chester Jackson stating that the

       proposed project would significantly accelerate downdrift erosion on the Sea Island Spit.

       See AR001043–62 (Webb 2018 Report); AR002171–82 (Webb 2016 Report); AR002059–

       66 (Jackson Report); AR003873–3975 (Jackson Testimony); AR003981–93 (Young

       WDT); AR003995–4036 (Webb WDT); AR004092–4101 (Webb 2017 Report).



                                                  5
       Admitted that these statements are in the record but denied as to their correctness. Properly-

designed groins can mitigate adverse effects, as referenced in the Corps’ Coastal Engineering

Manual and other scientific literature and as determined by the Corps. See, e.g., MFR at

AR000233-38, 256-62.

13.    In addition, the Conservation Groups provided citations to twenty-two peer- reviewed

       journal publications that reference the negative impacts of improperly designed groins.

       AR002146–47.

       Admitted that citations to these publications are in the record but denied as to their

correctness. Properly-designed groins can mitigate adverse effects, as referenced in the Corps’

Coastal Engineering Manual and other scientific literature and as determined by the Corps. See,

e.g., MFR at AR000233-38, 256-62.

14.    The Conservation Groups also provided a copy of a letter signed by 43 coastal scientists

       explaining that groins can cause accelerated downdrift erosion. AR003977.

       Admitted that this letter is in the record but denied as to its correctness. Properly- designed

groins can mitigate adverse effects, as referenced in the Corps’ Coastal Engineering Manual and

other scientific literature and as determined by the Corps. See, e.g., MFR AR000233-38, 256-62.

15.    In its Environmental Assessment, the Corps relied on an email from Kevin Conner, an

       engineer in the Wilmington Division of the U.S. Army Corps of Engineers, to conclude

       that the proposed groin would not cause significant downdrift erosion. See MFR,

       AR000235, AR000237, AR000243–44, AR000288, AR000291–92.

       Admitted that the Corps relied, in part, on the opinions of Kevin Conner.

16.    In his email, Mr. Conner says he “[doesn’t] think construction of the new proposed groin

       would increase erosion downstream.” AR001970.

       Admitted.

                                                  6
17.    However, Mr. Conner acknowledges that “there is very limited data within the reports [he

       reviewed] with no information included on sediment budget and limited reference to

       littoral transport along the island.” Id. He also complains that “it is not clear the data [in

       Sea Island’s application] has been processed consistently” and notes that more

       information “is needed to fully evaluate the impact” of the project. Id.

       Admitted that the portions of Mr. Conner’s statements quoted are in the record but denied

as CSC has taken these statements out of context. Mr. Conner’s statements as to what would have

been needed to conduct an evaluation of the full impact of all structures on the Sea Island shoreline

are not relevant here, given the scope of the amended project and the determination made by the

Corps. See MFR at AR000233-251.

18.    According to the record, Mr. Conner was provided with five documents from the record.

       AR0001967. The Corps did not provide him all of the expert reports and expert testimony

       that was submitted by the Conservation Groups. Id.

       Denied as stated. Mr. Conner was provided with over 400 pages of material, AR001973-

2394, including voluminous materials submitted on behalf of the Plaintiffs, including the

GreenLaw Comment letter dated January 15, 2016, as well as the SELC comment letters dated

January 15, 2016, and February 28, 2017. AR001971. The GreenLaw letter, written on behalf of

several of the Plaintiffs, was twenty pages long and summarized their arguments in opposition to

the groin. AR002038. Moreover, the GreenLaw comment letter sent to Mr. Connor included as

attachments the report of Dr. Chester Jackson, AR002059-066, the statement of coastal scientists

opposed to groins, AR002093-95, and the report of Dr. Robert Young, AR002097-104. AR001971.

The SELC initial comment letter, as sent to Mr. Connor, included the report of Dr. Webb as an

attachment. AR002171. Even if SELC’s February 28, 2017 letter, as sent to Mr. Connor, did not

include all the hundreds of pages of attachments, the SELC letter itself, 23 pages long, summarized

                                                  7
in great detail the testimony and opinions of Mr. Young, Dr. Jackson, and Dr. Webb. AR002374-

84, AR002386-89, & AR002391-93.

19.    For example, the Corps provided the Conservation Groups’ 23-page comment letter to

       Mr. Conner, but omitted nearly 400 pages of attachments, including analysis and

       testimony by three different experts. See AR001967; AR2372–2394.

       Denied as stated. See response to #18, above.

                                         Harm to Wildlife

20.    In addition to causing accelerated downdrift erosion, groins also harm wildlife, especially

       sea turtles. For example, the T-head portion of a groin can prevent nesting females from

       reaching the beach or block hatchlings from migrating from the beach to the ocean.

       Hatchlings can also become trapped in the groin itself or be killed by predators that tend

       to congregate near the structure. Additionally, the accelerated erosion caused by groins

       can destroy important habitat for sea turtles, shorebirds, and other wildlife downdrift of

       the groin and harm valued recreation areas for the public. See Letter from Jon Ambrose,

       Ga. Dep’t of Nat. Res., Wildlife Res. Div., to Sheldon Leiker, Ga. Dep’t of Nat. Res.,

       Coastal Res. Div. (Nov. 24, 2015) (WRD Comments), AR002162–66; Letter from Donald

       Imm, U.S. Fish and Wildlife Serv., to Sheldon Leiker, Ga. Dep’t of Nat. Res., Coastal

       Res. Div. (Nov. 24, 2015) (USFWS 2015 Comments), AR002168–69.

       Denied as stated. Sea Island admits that the documents cited are in the record, but after the

project was amended to include more than 1 million cubic yards of nourishment, Georgia DNR had

no negative comments, and USFWS agreed that the project was not likely to adversely affect any

protected species. AR001211-12.




                                                 8
21.    Because of these impacts, the Georgia Department of Natural Resources Wildlife

       Resources Division and the U.S. Fish and Wildlife Service have expressed concerns over

       the proposed groin. Id.

       Denied as stated. Sea Island admits that the documents cited are in the record, but after the

project was amended to include more than 1 million cubic yards of nourishment, Georgia DNR had

no negative comments, and USFWS agreed that the project was not likely to adversely affect any

protected species. AR001211-12.

22.    The National Marine Fisheries Service (NMFS) has also expressed concerns. In an April

       2018 letter, NMFS told the Corps that its biologists had “multiple concerns with the

       proposed project, particularly with regard to impacts from the proposed shoreline

       armoring [the groin].” AR004103. Among other things, NMFS biologists worried that

       “the close spacing of the [new] groin with [a previously constructed] groin may create a

       trap for pelagic eggs and larvae of managed species and their prey.” Id. As a result,

       NMFS recommended that the Corps deny Sea Island’s request to build a T-head groin.

       Id.

       Denied as stated. Sea Island admits that the documents cited are in the record, but further

states that the Corps adopted one part of NMFS’ recommendation, reasonably disagreed with

another part of NMFS’ recommendation, and that NMFS agreed that the Corps had satisfied its

consultation obligation. MFR at AR000295-96; AR000926-28; AR000837-38.

23.    Three months later, the Corps responded to NMFS’s letter, AR000926–28, but, according

       to NMFS, largely ignored their concern that the groin could trap “pelagic eggs and

       larvae of managed species and their prey.” In response, NMFS sent a second letter to the

       Corps, explaining: “Given the lack of response to this issue, the NMFS continues to

       recommend that the permit not allow the T-head groin.” AR000837–38.

                                                 9
       Denied as stated. Sea Island admits that the documents cited are in the record, but further

states that he Corps adopted one part of NMFS’ recommendation, reasonably disagreed with

another part of NMFS’ recommendation, and that NMFS agreed that the Corps had satisfied its

consultation obligation. MFR at AR000295-96; AR000926-28; AR000837-38.

                                      Practicable Alternatives

24.    Two experts, Dr. Bret Webb and Dr. Robert Young, testified that beach nourishment

       without a groin is a practicable alternative to the proposed project. See, e.g., Webb WDT

       ¶ 95, AR004032–33; Young WDT ¶ 27, AR003988, ¶ 45, AR003993; Webb 2017 Report,

       AR004092–4101.

       Admitted that such documents prepared by Plaintiffs’ retained experts are in the record but

denied as to the correctness of the assertions. Based on many documents conflicting with these

assertions, the Corps reasonably determined that beach nourishment without a groin is not a

practicable alternative for this project and that beach nourishment with the proposed groin is the

Least Environmentally Damaging Practicable Alternative (LEDPA). MFR at AR000245-51,

AR000256-62.

25.    Dr. Webb explained that if the project had been built sans groin, the first 1,200- foot

       portion could have been constructed the same as Sea Island proposed, thereby serving the

       project purpose. The renourishment could then have continued south the full length of

       the Spit in order to maintain a practicable half-life. Webb WDT ¶ 95, AR004032–33.

       Admitted that such documents prepared by Plaintiffs’ retained expert are in the record but

denied as to the correctness of the assertions. Based on many documents conflicting with these

assertions, the Corps reasonably determined that beach nourishment without a groin is not a

practicable alternative for this project and that beach nourishment with the proposed groin is the



                                                 10
Least Environmentally Damaging Practicable Alternative (LEDPA). MFR at AR000245-51,

AR000256-62.

26.    According to Dr. Young, over the past decade engineers have shown a near universal

       preference for beach nourishment without a groin over similar projects with a groin. See

       Young WDT, AR003988.

       Admitted that such document prepared by Plaintiffs’ retained expert is in the record but

denied as to the correctness of the assertion. Based on many documents conflicting with this

assertion, the Corps reasonably determined that beach nourishment without a groin is not a

practicable alternative for this project and that beach nourishment with the proposed groin is the

Least Environmentally Damaging Practicable Alternative (LEDPA). MFR at AR000245-51,

AR000256-62.

27.    The Program for the Study of Developed Shorelines (PSDS), a joint research and policy

       center at Duke University and Western Carolina University, maintains a national

       database called the Beach Nourishment Database that catalogs every beach and dune

       construction project in the country. Young WDT ¶ 7, AR003983. It is by far the most

       comprehensive catalog of beach and dune restoration projects available. Id. As part of

       this work, Dr. Robert Young, the director of the PSDS, is funded by the United States

       Geological Survey to map, in detail, every beach nourishment project on the United

       States East Coast. Id. Through Dr. Young’s database, the PSDS has been tracking beach

       nourishment activities on Sea Island and across the country for more than twenty years.

       Id.

       Admitted that such documents prepared by Plaintiffs’ retained expert are in the record, but

denied as to relevance to this project.



                                                 11
28.    Based on his experience with the Beach Nourishment Database, Dr. Young concluded

       that beach nourishment without a groin is, by far, the most common configuration for

       beach nourishment projects in the United States. In the southeast, for example, there

       have been 139 beach nourishment projects in the past ten years (as of 2016, when Dr.

       Young testified). Young WDT ¶ 27, AR003988. Of those 139 projects, only five involved a

       groin. Id. Of those five, three were built at the very end of the island—unlike Sea Island’s

       proposed groin. Id. The other two projects with groins were special circumstances not

       related to cost. There are no such special circumstances with respect to Sea Island’s

       proposed project. Id.

       Admitted that such documents prepared by Plaintiffs’ retained expert are in the record but

denied as to the correctness of the assertions. Based on many documents conflicting with these

assertions, the Corps reasonably determined that beach nourishment without a groin is not a

practicable alternative for this project and that beach nourishment with the proposed groin is the

Least Environmentally Damaging Practicable Alternative (LEDPA). MFR at AR000245-51,

AR000256-62.

                       Sea Island Acquisition’s Revised Permit Application

29.    Following the initial notice and comment period on Sea Island Acquisition’s application,

       two major hurricanes, Matthew and Irma, caused substantial damage to Sea Island.

       Among other things, the storms severely eroded the beach and many of the dunes on the

       Spit. See SELC 2017 Comments, AR003703–04; Dr. Bret Webb, Supplemental Report

       Regarding the Practicability of Constructing a Successful Beach Nourishment Project on

       the Sea Island Spit (Webb Supplemental Report), AR004100–01; Letter from S. Envtl.

       Law Ctr. to U.S. Army Corps of Eng’rs (May 23, 2018) (SELC 2018 Comments),

       AR001182. The storms also damaged the parts of the beach in front of the developed area

                                                 12
       of the island. SELC 2018 Comments, AR001182; Webb Supplemental Report,

       AR004100–01.

       Admitted as to the factual statements, and admitted that the documents cited are in the

record but denied as to the characterizations in such documents.

30.    After Hurricanes Matthew and Irma, experts alerted the Corps and Sea Island that due to

       significant dune and beach erosion in front of the Reserve, “the proposed project needs

       to be redesigned and reevaluated.” AR001892–93. Sea Island amended its proposal to

       dredge sand for placement along the length of the island, but failed to account for the

       changed conditions in front of the Reserve. See AR000007 (Special Condition (9)(n));

       AR000028.

       Denied as stated. Sea Island was fully aware of the damage caused to the Sea Island

shoreline by Hurricanes Matthew and Irma, and on its own initiative retained outside consulting

engineers to evaluate the damage done and to help prepare an Amended Permit Application

addressing those damages with a significant offshore dredging and beach nourishment project

component. Amended Permit Application (Mar. 6, 2018), AR001699 at AR001700. This amended

plan included sufficient volumes of sand “to restore the deficit in the area between the existing

groins, including the volume necessary to accommodate the Reserve project, plus advance

nourishment to account for anticipated future erosion.” AR001714.

31.    Sea Island Acquisition submitted an addendum to its 2015 permit application, this time

       seeking authorization (1) to construct the new T-head groin on the Spit (as previously

       requested); (2) to dredge between 1,315,000 to 2,500,000 cubic yards of sand from an

       offshore source; and (3) to renourish over 17,000 linear feet of beach on Sea Island.

       AR001699.

       Admitted.

                                                 13
                   The Supplementary Biological Assessment and Consultation

32.    As part of its revised application, Sea Island Acquisition also submitted a supplementary

       biological assessment. AR001730. The company had previously submitted a biological

       assessment for the 1,200-foot project, but many of that assessment’s determinations were

       based in part on the fact that “no offshore borrow areas are proposed” or on the fact that

       “the project is of limited size”—which were no longer the case. AR003543, AR003565–

       66. Like the previous assessment, Sea Island Acquisition’s supplementary biological

       assessment concluded that the proposed project “may affect” but was “not likely to

       adversely affect” threatened and endangered species. AR001818.

       Admitted.

33.    The U.S. Fish and Wildlife Service ultimately concurred with this determination.

       AR001211–12. However, in its concurrence letter, the agency cautioned that “[t]he new

       groin is anticipated to result in decreased nesting and the loss of nests that do get laid

       within the project area for all subsequent nesting seasons following the completion of the

       proposed project.” AR001212. The agency also explained that “the sand project is

       anticipated to result in decreased nesting and loss of nests that do get laid within the

       project area for two subsequent nesting seasons following the completion of the proposed

       sand placement.” Id. Given that the supplemental application requested to remove up to

       2,500,000 yd3 of sand from offshore with a hydraulic cutterhead dredge, the U.S. Fish

       and Wildlife Service also directed the Corps to “refer to [the National Marine Fisheries

       Service] for impacts in the water.” Id.

       Admitted that USFWS determined there would be minor and temporary effects to sea turtle

habitat and that the agency concurred with the Corps’ overall determination that that the project



                                                 14
was not likely to adversely affect any threatened or endangered species, including sea turtles.

AR001211-12.

34.    The Corps decided that the proposed dredging and renourishment “may affect, but is not

       likely to adversely affect” listed species or habitat within NMFS purview. AR001219–22.

       However, rather than consult with NMFS about the supplemental application and its

       potential effects on listed species and critical habitat, the Corps ended the consultation

       process claiming that the “work qualifie[d] for SARBO/SARBA.” AR001219; see

       AR000269–70.

       First sentence admitted; otherwise denied as stated. NMFS reviewed the notice of the

proposed project and responded with a statement of its concerns, which did not include any

comments on the proposed dredging and renourishment. AR004102. The Corps subsequently

transmitted to NMFS the Biological Assessment and its minor adverse effects determination.

AR004387. Admitted that the Corps concluded that the work qualified for SARBO/SARBA.

NMFS directed the Corps to look to the South Atlantic Division of the Corps for a determination of

the applicability of SARBO. AR001310. The South Atlantic Division advised the Savannah

District that SARBO did apply. AR001219. A new 2020 SARBO covering this project has since

been adopted by NOAA. Federal Defendants’ Notice of Issuance of Biological Opinion, ECF No.

74.

35.    SARBO “addresses the use of hopper dredges in [navigation] channels and borrow areas

       … includ[ing borrow] areas off of Dade County Florida and Myrtle Beach South

       Carolina.” AR000383. SARBO does not discuss Clean Water Act Section 404 permits.

       See id. SARBO is limited to “federal project boundaries,” AR001221, or the Corps’ own

       dredging to maintain navigation in river channels and for Congressionally-mandated



                                                 15
       beach nourishment. AR000323–36. The borrow area dredged by Sea Island is not within

       these bounds and not dredged by the Corps. See AR000072.

       Admitted. However, the SARBO/SARBA analysis is relevant to the proposed project. See

MFR at AR00269-70. In any event, the latest SARBO is the 2020 SARBO. Federal Defendants’

Notice of Issuance of Biological Opinion, ECF No. 74.

36.    The latest SARBO dates back to September 25, 1997, or nearly fifteen years before the

       Atlantic sturgeon was listed as an endangered species. AR000397; 77 Fed. Reg. 5913

       (Feb. 6, 2012). Sea Island’s Supplemental Biological Assessment noted that sturgeon

       may be present in the project area and may be affected by the project. AR004429–31 and

       AR004459; compare AR002218 (Sea Island’s January 2017 Revised Biological

       Assessment noted that sturgeon have been killed by cutterhead dredging). Similarly,

       NMFS revised the critical habitat for the North Atlantic right whale on January 27, 2016

       to include the marine waters of Georgia and Sea Island’s borrow site. AR000270; 81 Fed.

       Reg. 4838.

       Denied. The latest SARBO is the 2020 SARBO. Federal Defendants’ Notice of Issuance of

Biological Opinion. ECF No. 74. Otherwise admitted.

37.    SARBA (South Atlantic Regional Biological Assessment) is an assessment, written by the

       Corps and the Bureau of Ocean Energy Management that has not received the

       concurrence of NMFS. AR000397. SARBA is a request for an update to SARBO.

       AR000406– 10.

       Admitted that SARBA was a request for an update to SARBO. Otherwise denied, as

NOAA has recently issued an updated SARBO. Federal Defendants’ Notice of Issuance of

Biological Opinion. ECF No. 74.



                                              16
38.    On September 10, 2018, the day before issuing the original permit at issue, the Corps

       permitted the placement of sand bags almost entirely above the jurisdictional line drawn

       on Sea Island in 2014. The sand bags were to be “buried under dunes to be created as a

       part of the Reserve beach renourishment project.” AR000098–100; compare id. with

       AR004751–53 and AR004691.

       Admitted; further stated that the sand bags were not installed.

                                The Permit and NEPA Documents

39.    On September 11, 2018, the Corps issued a permit authorizing Sea Island Acquisition to

       (1) construct the new T-head groin on the Spit; (2) dredge between 1,315,000 to

       2,500,000 cubic yards of sand from an offshore source; and (3) renourish more than

       17,000 linear feet of beach on Sea Island. See generally Permit No. SAS-2015-00742,

       AR000045. At the same time, the Corps issued an Environmental Assessment, stating that

       the authorized project would have no significant impact on the environment. MFR,

       AR000304.

       Admitted.

40.    After the permit was issued, the Conservation Groups filed this lawsuit. During the

       course of the litigation, Sea Island Acquisition began constructing the project. During

       and after construction, the company deviated from multiple terms of its permit.

       AR005055, AR004639–47; see also AR005106 (480-foot groin); AR004637 (access

       ramp).

       The first and second sentences are admitted. Sea Island further admits that the

implementation of the project deviated from the permit terms in several respects, all of which were

minor and none of which had any adverse impact to the resource. Interim Status Report,



                                                 17
AR004754; Permit Modification Request, AR005055; Permit Modification Memorandum for

Record (Permit Mod MFR), AR005106. Otherwise denied.

41.      After conservation groups raised concerns, Sea Island Acquisition asked the Corps to

         modify the permit to “authorize the project as it has been constructed to date.” AR005055

         (May 24, 2019).

         Denied as stated, but admitted that on May 24, 2019, Sea Island submitted a Permit

Modification Request which, among other things, asked the Corps to “authorize the project as it has

been constructed to date,” in view of the minor deviations of the project as constructed from the

permit drawings and specifications. Permit Modification Request, AR005055.

42.      In response, the Corps’ found that Sea Island Acquisition had violated the terms of its

         permit, but nevertheless approved the modification request. AR004639–47.

      Denied as stated. The Corps did find some minor instances in which the work was non-

compliant with the Permit. Permit Modification Memorandum for the Record (Permit Mod MFR),

AR004640, at AR004642. The Corps found that some of the alleged violations involved work

beyond Corps jurisdiction. Id. The Corps further found, after consulting with USFWS and with the

USFWS’ concurrence, that “the proposed modifications would not change the effects

determinations made during the evaluation of the application.” Id. at AR004646. On July 5, 2019,

the Corps issued a modification to the Permit that authorized the work as requested. Permit

Modification, AR004617.

                                    CONCLUSIONS OF LAW

43.      The Corps violated NEPA by failing to take a hard look at the impacts of the project and

         by failing to prepare an Environmental Impact Statement.

         Denied. See Sea Island’s Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motions for Summary Judgment.

                                                 18
44.   The Corps violated the Clean Water Act by issuing the permit when there is a less

      environmentally damaging practicable alternative.

      Denied. See Sea Island’s Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motions for Summary Judgment.

45.   The Corps violated the Endangered Species Act by failing to consult NMFS.

      Denied. See Sea Island’s Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motions for Summary Judgment.

46.   The Corps violated the Clean Water Act and the APA by sanctioning Sea Island’s permit

      violations.

      Denied. See Sea Island’s Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motions for Summary Judgment.

47.   The Corps violated the Clean Water Act and NEPA by failing to adequately evaluate the

      cumulative impacts of the authorized project.

      Denied. See Sea Island’s Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motions for Summary Judgment.

48.   The Corps violated the Clean Water Act and the APA by failing to adequately consider

      access issues.

      Denied. See Sea Island’s Cross-Motion for Summary Judgment and Response to Plaintiffs’

Motions for Summary Judgment.




                                             19
       Respectfully submitted, this the 17th day of April, 2020.

HALL BOOTH SMITH, P.C.                                  KING & SPALDING LLP

JAMES B. DURHAM                                          /s/ Patricia T. Barmeyer
  Georgia Bar No. 235526                                PATRICIA T. BARMEYER
3528 Darien Highway, Suite 300                             Georgia Bar No. 038500
Brunswick, Georgia 31525                                RANDY J. BUTTERFIELD
Phone: (912) 554-0093                                      Georgia Bar No. 100120
Fax: (912) 554-1973                                        (admitted pro hac vice)
Email: jdurham@hallboothsmith.com                       1180 Peachtree Street NE
                                                        Atlanta, Georgia 30309-3521
                                                        Phone: (404) 572-4600
                                                        Fax: (404) 572-5137
                                                        Email: pbarmeyer@kslaw.com
                                                                rbutterfield@kslaw.com

                           Attorneys for Sea Island Acquisition, LLC

                                  CERTIFICATE OF SERVICE

        This is to certify that I have this day, April 17, 2020, served a true and correct copy of the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all counsel of record in this matter:

                                                         /s/ Randy J. Butterfield
                                                        RANDY J. BUTTERFIELD




                                                   20
